                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 1 of 7
AO 245B (Rev. 11/16) Sheet 1 - Judgment in a Criminal Case




                                         UNITED STATES DISTRICT COURT
                                                             District of Minnesota

 UNITED STATES OF AMERICA                                                   §      JUDGMENT IN A CRIMINAL CASE
                                                                            §
 v.                                                                         §
                                                                            §      Case Number: 0:17-CR-00107-DWF-TNL(11)
 BHUNNA WIN                                                                 §      USM Number: 61994-298
                                                                            §      JaneAnne Murray
                                                                            §      Defendant’s Attorney

THE DEFENDANT:
 ☒ pleaded guilty to count(s) 6ss
 ☐ pleaded nolo contendere to count(s) which was accepted by the court
 ☐ was found guilty on count(s) after a plea of not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended     Count
 18:1960 and 2 AIDING AND ABETTING UNLICENSED MONEY TRANSMITTING                                          05/24/2017        6ss
 BUSINESS




The defendant is sentenced as provided in pages 2 through 28 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Remaining Count(s) are dismissed on the motion of the United States
 ☒ The Special Assessment in the amount of $100.00 shall be paid within 30 days.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                     May 21, 2021
                                                                     Date of Imposition of Judgment




                                                                     s/Donovan W. Frank
                                                                     Signature of Judge

                                                                     DONOVAN W. FRANK
                                                                     UNITED STATES DISTRICT JUDGE
                                                                     Name and Title of Judge

                                                                     May 25, 2021
                                                                     Date




                                                                      1
                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 2 of 7



AO 245B (Rev. 11/16) Sheet 2 - Imprisonment
DEFENDANT:                    BHUNNA WIN
CASE NUMBER:                  0:17-CR-00107-DWF-TNL(11)

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Time served as to count 6ss.

 ☐ The court makes the following recommendations to the Bureau of Prisons:



 ☐ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

           ☐ at                                          on

           ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ☐ before                         on
           ☐ as notified by the United States Marshal.
           ☐ as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:


          Defendant delivered on                                        to


at                                            , with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL

                                                                                                      By
                                                                                          DEPUTY UNITED STATES MARSHAL




                                                                         2
                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 3 of 7
AO 245B (Rev. 11/16) Sheet 3 – Supervised Release
DEFENDANT:                    BHUNNA WIN
CASE NUMBER:                  0:17-CR-00107-DWF-TNL(11)

                                                     SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : two (s) years.



                                                    MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
        release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
   4.   ☒     You  must  make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
              sentence of restitution. (check if applicable)
   5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.




                                                                     3
                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 4 of 7
AO 245B (Rev. 11/16) Sheet 3A – Supervised Release
DEFENDANT:                    BHUNNA WIN
CASE NUMBER:                  0:17-CR-00107-DWF-TNL(11)

                                  STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
      excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.

Defendant's Signature __________________________________________________                       Date ______________________

Probation Officer's Signature ____________________________________________                     Date ______________________




                                                                      4
                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 5 of 7
AO 245B (Rev. 11/16) Sheet 3D – Supervised Release
DEFENDANT:                    BHUNNA WIN
CASE NUMBER:                  0:17-CR-00107-DWF-TNL(11)

                                     SPECIAL CONDITIONS OF SUPERVISION

 a.    The defendant shall be monitored for a period of 90 days, with the location monitoring technology at the
       discretion of the probation officer. The offender must abide by all technology requirements and must pay all
       or part of the costs of participation in the location monitoring program, as directed by the Court and/or the
       probation officer. In addition to other Court-imposed conditions of release, the offender’s movement in the
       community must be restricted as specified below: The defendant is restricted to her residence at all times
       except for employment; education; religious services; medical, substance abuse, or mental health treatment;
       attorney visits; court appearances; Court ordered obligations; or other activities as preapproved by the
       probation officer.

 b.    The defendant shall participate in a psychological/psychiatric counseling or treatment program, as approved
       by the probation officer. Further, the defendant shall contribute to the costs of such treatment as determined
       by the Probation Office Co-Payment Program not to exceed the total cost of treatment.

 c.    The defendant shall take any prescribed medications as directed by a medical provider.

 d.    The defendant shall perform 200 hours of community service, as approved by the probation officer.

 e.    The defendant shall provide the probation officer access to any requested financial information, including
       credit reports, credit card bills, bank statements, and telephone bills.

 f.    The defendant is prohibited from engaging in employment related to money transmittal during the term of
       supervision.

 g.    The defendant shall comply with all immigration rules and regulations and, if deported from this country
       either voluntarily or involuntarily, not reenter the United States illegally. Upon any reentry to the United
       States during the period of court-ordered supervision, the defendant shall report to the nearest U.S. Probation
       and Pretrial Services Office within 72 hours.

 h.    Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
       1030(e)(1)), other electronic communications or data storage devices or media,] or office, to a search
       conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
       of release. The offender must warn any other occupants that the premises may be subject to searches pursuant
       to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion
       exists that the offender has violated a condition of his supervision and that the areas to be searched contain
       evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.




                                                                    5
CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 6 of 7
                     CASE 0:17-cr-00107-DWF-TNL Doc. 2134 Filed 05/25/21 Page 7 of 7
AO 245B (Rev. 11/16) Sheet 6 – Schedule of Payments
DEFENDANT:                    BHUNNA WIN
CASE NUMBER:                  0:17-CR-00107-DWF-TNL(11)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ☐      Lump sum payments of $                                        due immediately, balance due
       ☐      not later than                                    , or
       ☐      in accordance                ☐      C,          ☐        D,       ☐       E, or       ☐       F below; or
 B     ☒      Payment to begin immediately (may be combined with                ☐       C,          ☐       D, or             ☒       F below); or
 C     ☐      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment;
              or
 D     ☐      Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                 (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or
 E     ☐      Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or
 F     ☒      Special instructions regarding the payment of criminal monetary penalties:
              It is ordered that the Defendant shall pay to the United States a special assessment of $100.00 for Count 6ss,
              which shall be within 30 days. Said special assessment shall be paid to the Clerk, U.S. District Court. Restitution
              in the amount of $749,283.97 is due to the identified victims in this case, in this case, joint and several with
              codefendants CR 17-107 DWF/TNL and related defendants in CR 16-257 DWF/TNL.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 ☒ Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several                    Corresponding Payee,
      (including defendant number)                        Total Amount                    Amount                              if appropriate
      See Attached:
      Restitution Payees List Pages 8-28


 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):

 ☒ The defendant shall forfeit the defendant’s interest in the following property to the United States:
        All property included in the Preliminary Order of Forfeiture dated May 14, 2019.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.




                                                                            7
